Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For Example the claims recite “suppressing reduction of a remaining electric energy remaining” and 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al (US Patent Publication 2014/0109075).
Regarding claim 1, Hoffman discloses a control apparatus for a vehicle, the control apparatus comprising: a program updating portion configured to update a vehicle program to a new program received via a radio communication from an external device that is provided outside the vehicle; and (¶11, 18)
a remaining-electric-energy reduction suppressing portion configured, when there is a program update request requesting the vehicle program to be updated to the new program, to execute a control for suppressing reduction of a remaining electric energy remaining in a vehicle electric-storage device configured to supply an update-consumed electric energy that is an electric energy consumed when the vehicle program is being updated to the new program. (¶28-30)

Regarding claim 2, Hoffman further discloses a remaining-electric-energy determining portion configured, when there is the program update request requesting the vehicle program to be updated to the new program, to determine whether the remaining electric energy remaining in the vehicle electric-storage device is not smaller than an update-required remaining electric energy that includes the update-consumed electric energy that is required when the vehicle program is to be updated to the new program, wherein the remaining-electric-energy reduction suppressing portion is configured to execute the control for suppressing the reduction of the remaining electric energy, when the remaining-electric-energy determining portion determines that the remaining electric energy is smaller than the update-required remaining electric energy. (¶28-30)

Regarding claim 3, Hoffman further discloses wherein the remaining-electric-energy determining portion is configured to calculates an estimated value of the remaining electric energy that is changed depending on a running route of the vehicle and operations made by a driver of the vehicle, and wherein the remaining-electric-energy determining portion is configured to use the estimated value of the remaining electric energy at a point of time of start of update of the vehicle program to the new program, as the remaining electric energy that is to be compared with the update-required remaining electric energy. (¶28-30)

Regarding claim 4, Hoffman further discloses wherein the remaining-electric-energy determining portion is configured to calculate an estimated value of the update-consumed electric energy, based on an amount of update data in the new program, and to calculate, as the update-required remaining electric energy, a value obtained by adding the estimated value of the update-consumed electric energy to a normally-required remaining electric energy that is the remaining electric energy required in a normal case without the program update request requesting the vehicle program to be updated to the new program. (¶29-30)

Regarding claim 5, Hoffman further discloses wherein the remaining-electric-energy reduction suppressing portion is configured to execute the control for suppressing the reduction of the remaining electric energy, by changing a target value of the remaining electric energy, from the normally-required remaining electric energy to the update-required remaining electric energy, and controlling the remaining electric energy such that an actual value of the remaining electric energy is not smaller than the target value of the remaining electric energy. (¶28-30)

Regarding claim 6, Hoffman further discloses wherein the remaining-electric-energy reduction suppressing portion is configured to execute the control for suppressing the reduction of the remaining electric energy, by inhibiting a motor running of the vehicle using an output torque of a vehicle electric motor that is to be driven by an electric power outputted from the vehicle electric-storage device, or by limiting a region of the motor running. (¶28-30)

Regarding claim 7, Hoffman further discloses wherein the remaining-electric-energy reduction suppressing portion is configured to execute the control for suppressing the reduction of the remaining electric energy, by increasing an electric power generated by a vehicle electric generator that is configured to charge the vehicle electric-storage device, to an amount larger than in a case without the program update request requesting the vehicle program to be updated to the new program. (¶28-30)

Regarding claim 8, Hoffman further discloses wherein the remaining-electric-energy reduction suppressing portion is configured to execute the control for suppressing the reduction of the remaining electric energy, by inhibiting an idling stop control that is to be executed to temporarily stop an operation of an engine which is a vehicle drive-force source and which is to be operated to drive a vehicle electric generator so as to charge the vehicle electric-storage device with an electric power generated by the vehicle electric generator. (¶28-30)

Regarding claim 9, Hoffman further discloses wherein the program updating portion is configured to update the vehicle program to the new program, when the vehicle is stopped and is placed in a state in which a drive torque is not generatable by the vehicle, and wherein the remaining-electric-energy reduction suppressing portion is configured to execute the control for suppressing the reduction of the remaining electric energy, after the program update request has been issued and before update of the vehicle program is started. (¶28-30)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669